DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21, 28, 35, 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 9424861. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21, 28, 35, 42 of instant application anticipated by claims 1, 27 of U.S. Patent No. 9424861.  Furthermore, “in which the first and second dialogue response segments are contextually related to maintain continuity of the conversational dialogue; and determine a value of the conversational dialogue” is implied form the first and second dialogue segment since those segments are subportion of the whole conversation, thereby are contextually related.  
Similarly, Claims 21, 28, 35, 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10607141. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21, 28, 35, 42 of instant application anticipated by claims 1, 9, 17, 24 of U.S. Patent No. 10607141.  Furthermore, “in which the first and second dialogue response segments are contextually related to maintain continuity of the conversational dialogue; and determine a value of the conversational dialogue” is implied form the first and second dialogue segment since those segments are subportion of the whole conversation, thereby are contextually related.  

Claims 21-48 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 27 of U.S. Patent No. 10984327. Although the claims at issue are claims 21, 28, 35, 42 of instant application are anticipated by claims 1, 9, 17, 24 of U.S. Patent No. 10984327.  Claim 22 of instant application are anticipated by claims 2 of Patent 10984327.  Claim 23 of instant application are anticipated by claims 3 and 4 of Patent 10984327.  Claims 24-27, 29 of instant application are anticipated by claims 5-8, 10 of Patent 10984327.  Claim 30 of instant application are anticipated by claims 11 and 12 of Patent 10984327.  Claims 31-34 of instant application are anticipated by claims 13-16 of Patent 10984327.  Claim 36-41 of instant application are anticipated by claim 18-23 of Patent 10984327.  Claims 43-48 of instant application are anticipated by claims 25-30 of Patent 10984327.  

Response to Arguments
Applicant's arguments filed 10-15-2021 have been fully considered.  The rejection has been reviewed and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/Primary Examiner, Art Unit 2127